EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Dhruv Sud on 15 October 2021.
The application has been amended as follows: 

In the Claims:

1. (Currently Amended) A method of estimating a concentration of methane emissions from a ruminant animal, the method comprising: coupling an acoustic actuator to a nasal passageway of the ruminant animal; applying an actuation signal to the acoustic actuator to generate and deliver a first acoustic signal into the nasal passageway, such that the nasal passageway reflects the first acoustic signal as a second acoustic signal; collectively detecting the first acoustic signal and the second acoustic signal as a third acoustic signal; isolatingfrom the collectively detected first and second acoustic signals; estimating a sound speed through the nasal passageway based on the second acoustic signal; and estimating methane concentration in the nasal passageway based on the estimated sound speed.
10. (Currently Amended) A system for measurement of methane emissions, the system comprising: an acoustic actuator to generate a first acoustic signal; a propagation tube, from the collectively detected first and second acoustic signals; estimate a sound speed associated with the nasal passageway based on the second acoustic signal; and estimate methane concentration in the nasal passageway based on the estimated sound speed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: A method of estimating a concentration of methane emissions from a ruminant animal comprising estimating a sound speed through the nasal passageway based on the second acoustic signal; and estimating methane concentration in the nasal passageway based on the estimated sound speed, in combination with all other limitations of independent claim 1, is not disclosed, taught, suggested, nor deemed to be obvious in view of the prior art of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861